United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                               April 23, 2003
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                             No. 02-51098
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CURTIS REUBEN WASHINGTON,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-02-CR-97-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Curtis Reuben Washington has

moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).     Washington has

received a copy of counsel’s motion and brief and has submitted a

pro se response.   Our review of the pleadings filed by counsel

and Washington and of the record discloses no nonfrivolous issue

for appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.